AO 245B (Rev. 09/17)   Judgment in a Criminal Case
                        Sheet I



                                          UNITED STATES DISTRICT COURT
                                        Eastern District of North Carolina
                                                          )
              UNITED STATES OF AMERICA                    )     JUDGMENT IN A CRIMINAL CASE
                           v.                             )
                                                          )
                 Staron Dontavis Burton                         Case Number: 5:18-CR-248-lBO
                                                          )
                                                          )     USM Number: 71744-019
                                                                             )
                                                                             )        Halerie F. Mahan
                                                                                     Defendant's Attorney
                                                                             )
THE DEFENDANT:
Ill pleaded guilty to count(s)         1,2 and 3

D pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
   after a plea of not guilty.




                                                                                                                                        CL
The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                            Offense Ended

 21 u.s.c. § 846, 21 u.s.c. §       Conspiracy to Distribute and Possess With Intent to Distribute a Quantity    June 26, 2018
 841(b)(l)(C) and§ 841(a)(I)        of Heroin.
 21 U.S.C. § 841(a)(I), 21          Possession With Intent to Distribute a Quantity of Heroin.                   June 26, 2018
 U.S.C. § 841(b)(I)(C)

       The defendant is sentenced as provided in pages 2 through             __
                                                                              8 _ _ of this judgment. The sentence is imposed pur uant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
Ill Count(s) -
             4 and 5
               ------------
                            D                                  is    Ill are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of an)' change of nd#le residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenoant must notify the court and United States ~ttomey of material clianges in economic circumstances.

                                                                             1/16/2019
                                                                            Date ofhnposition of Judgment




                                                                             Terrence W. Boyle, Chief US District Judge
                                                                            Name and Title of Judge


                                                                             1/16/2019
                                                                            Date
AO 2458 (Rev. 09/17)   Judgment in a Criminal Case
                       Sheet IA
                                                                                         Judgment-Page   _2_    of   8
DEFENDANT: Staron Dontavis Burton
CASE NUMBER: 5:18-CR-248-lBO

                                           ADDITIONAL COUNTS OF CONVICTION

Title & Section                  Nature of Offense                                   Offense Ended         Count

18 U.S.C. § 924(c)(l)             Possession of a Firearm in Furtherance of a Drug    June 26, 2018         3
(A)(i)                            Trafficking Crime




                                                                                               ./
AO 245B (Rev. 09/17) Judgment in Criminal Case
                     Sheet 2 - hnprisorunent

                                                                                                          Judgment -   Page __3::____ of         8
 DEFENDANT: Staron Dontavis Burton
 CASE NUMBER: 5:18-CR-248-IBO

                                                              IMPRISONMENT

            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:

  Counts 1 and 2 - 30 months per count - concurrent.
  Count 3 - 60 months and shall run consecutive to Counts 1 and 2.



     Ill    The court makes the following recommendations to the Bureau of Prisons:

  The Court recommends FCI Butner Medical for incarceration and the defendant is to receive any necessary medical treatment. The Court als
  recommends the defendant receive educational/vocational training and the defendant is recommended to participate in a program for substan e abuse
  treatment and counseling while incarcerated.


     liZI   The defendant is remanded to the custody of the United States Marshal.

    D The defendant shall surrender to the United States Marshal for this district:
            D at                                   D a.m.        D p.m.       on
                     ---------~


            D as notified by the United States Marshal.

    D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            D before 2 p.m. on
            D as notified by the United States Marshal.
            D as notified by the Probation.or Pretrial Services Office.


                                                                     RETURN
I have executed this judgment as follows:




            Defendant delivered on                                                         to

at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                      UNITED STATES MARSHAL




                                                                                                  DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. 09/17) Judgment in a Criminal Case
                     Sheet 3 - Supervised Release
                                                                                                               Judgment-Page   _____!___ of   8
DEFENDANT: Staron Dontavis Burton
CASE NUMBER: 5:18-CR-248-lBO
                                                             SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
     Counts l and 2 - 3 years per count - concurrent.
     Count 3 - 5 years and shall run concurrent with Counts I and 2.




                                                         MANDATORY CONDITIONS

1.       You must not commit another federal, state or local crime.
2.      You must not unlawfully possess a controlled substance.
3.      You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of releas from
        imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               D The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (check if applicable)
4.        D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentenc of
            restitution. (check if applicable)
5.        It!'   You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicdble)
6.        D You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, ef seq.) as
                 directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
                 reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.        D You must participate in an approved program for domestic violence. (check if applicable)




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the att ched
page.
AO 245B (Rev. 09/17) Judgment in a Criminal Case
                      Sheet 3A - Supervised Release
                                                                                                                  5 __
                                                                                                Judgment-Page _ _ _             f
                                                                                                                               o_--+-~--  8
DEFENDANT: Staron Dontavis Burton
CASE NUMBER: 5:18-CR-248-lBO

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions ar imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by p obation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.              I

1.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of   ~our

2.     ~~~:~n:~a:::::::i:::t~h:n:::::~0:r:;:::::~:;:i i::::~si::t::tir::so:~:~:~:::;t~r::a:i:::::e0:::::0::~1::::ime
3.
                                                                                                            l
        when you must report to the probation officer, and you must report to the probation officer as instructed.
        You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permissior from the
        court or the probation officer.
4.      You must answer truthfully the questions asked by your probation officer.
5.      You must live at a place approved by the probation officer. If you plan to change where you live or anything about your livi g
        arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If r.otifying
      , the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
        hours of becoming aware of a change or expected change.                                                                         I
6.      You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation[officer to
        take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.      You must work full time (at least 3 0 hours per week) at a lawful type of employment, unless the probation officer excuses y u from
        doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer xcuses
        you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
        responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer t least 10
        days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours o
        becoming aware of a change or expected change.                     '
8.      You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has b en
        convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission ofthe
        probation officer.
9.      If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.     You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anythin that was
        designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus ol tasers).
11.     You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
        first getting the permission of the court.
12.     If the probation officer determines that you pose a risk to another person (including an organization), the probation officer :rµay
        require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
        person and confirm that you have notified the person about the risk.
13.     You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy ofth's
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Superv'sed
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                      Date _ _ _ _ _ _ _- + - - - -




                                                       (
AO 245B (Rev. 09/17) Judgment in a Criminal Case
                     Sheet 3C - Supervised Release
                                                                                                                               6_ of
                                                                                                               Judgment-Page _ _                      8
DEFENDANT: Staron Dontavis Burton
CASE NUMBER: 5:18-CR-248-lBO

                              ADDITIONAL STANDARD CONDITIONS OF SUPERVISION
The defendant shall not incur new credit charges or open additional lines of credit without approval of the probation office.
The defendant shall provide the probation office with access to any requested financial information.

 The defendant shall consent to a warrantless search by a United States Probation Officer or, at the request of the probation officer, any other aw
 enforcement officer, of the defendant's person and premises, including any vehicle, to determine compliance with the conditions of this judgment.

. The   defe~dant   shall support the defendant's dependent(s) and meet other family responsibilities.




              )
AQ 245B (Rev. 09/17)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                       Judgment -   Page -~7'----     of       8
 DEFENDANT: Staron Dontavis Burton
 CASE NUMBER: 5:18-CR-248-lBO
                                               CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                     Assessment                      JVTA Assessment*                                          Restitution
 TOTALS            $ 300.00                      $                               $                         $


 iZ'.i The determination ofrestitution is deferred until 2/28/2019 . An Amended Judgment in a Criminal Case (AO 245C) wil be entered
       after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned pa~ent, unless specified therwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims just be paid
      before the United States is paid.

 Name of Payee                                                      Total Loss**             Restitution Ordered             Priori    or Percenta e




 TOTALS                               $ _______                 o._oo_       $
                                                                                 - - - - - - - -0.00
                                                                                                --

 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D the interest requirement is waived for the            D fine    D restitution.
       D the interest requirement for the            D fine     D    restitution is modified as follows:

 *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.                                                     ·
 **Findings for the total amount oflosses are required under Chapters 109A, 110, 1 IOA, and 113A of Title 18 for offenses comm tted on or
 after September 13, 1994, but before April 23, 1996.                                              .
  AO 245B (Rev. 09/17) Judgment in a Criminal Case
                       Sheet 6 - Schedule of Payments
                                                                                                                                     8_ of
                                                                                                                   Judgment - Page _ _                   8
  DEFENDANT: Staron Dontavis Burton
  CASE NUMBER: 5:18-CR-248-lBO

                                                                SCHEDULE OF PAYMENTS

  Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

  A     D Lump sum payment of$                                        due immediately, balance due

               D    not later than                                        , or
               D    in accordance with D C,               D D,       D E,or          D Fbelow; or
  B     D Payment to begin immediately (may be comfiined with                     DC,          D D, or      D F below); or
  C     D Payment in equal                                (e.g., weekly, monthly, quarterly) installments of $                        over a peri d of
                               (e.g., months or years), to commence                       (e.g., 30 or 60 days) after the date of this judgment; or

  D     D Payment in equal                                (e.g., weekly, monthly, quarterly) installments of $                        over a peri d of
                               (e.g., months or years), to commence                       (e.g., 30 or 60 days) after release from imprisonment t a
               term of supervision; or

  E     D Payment during the term of supervised release will commence within                       (e.g., 30 or 60 days) after release rom
               imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that tim ; or

  F     liZl   Special instructions regarding the payment of criminal monetary penalties:

               Payment of the special assessment shall be due immediately.




  Unless the court has expressly ordered otherwise, if this judgment imposes imprisomD.ent, payment of criminal monetary penalties is due during
  the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisa s' Inmate
  Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal. monetary penalties imposed.




  D     Joint and Several

        Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amo nt,
        and corresponding payee, if appropriate.




  D     The defendant shall pay the cost of prosecution.

  D     The defendant shall pay the following court cost(s):

. !ti   The defendant shall forfeit the defendant's interest in the following property to the United States:
         Preliminary Order of Forfeiture filed on 01/0972019.



 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine princip 1, (5) fine
 interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
